Rule 1910.11. Office Conference. Subsequent Proceedings. Order.

       (a)    (1)    The office conference shall be conducted by a conference officer.

              (2)    Any lawyer serving as a conference officer [who is a lawyer]
employed by, or under contract with, a judicial district or appointed by the court
shall not practice family law before a conference officer, [permanent] hearing officer,
[or] permanent or standing master, or judge of [employed by] the same judicial
district.

                                            ***

Rule 1910.12. Office Conference. Hearing. Record. Exceptions. Order.

       (a)   There shall be an office conference as provided by Rule 1910.11(a)
through (d). The provisions of Rule 1910.11(d)(3) and (4) regarding income information
apply in cases proceeding pursuant to Rule 1910.12.

       (b)    (1)    At the conclusion of a conference attended by both parties, if an
agreement for support has not been reached, and the conference and hearing are not
scheduled on the same day, the court, without hearing the parties, shall enter an interim
order calculated in accordance with the guidelines and substantially in the form set forth
in Rule 1910.27(e), and the parties shall be given notice of the date, time and place of a
hearing. A record hearing shall be conducted by a hearing officer who must be a
lawyer.

                (2)   If either party, having been properly served, fails to attend the
conference, the court may enter an interim order calculated in accordance with the
guidelines and substantially in the form set forth in Rule 1910.27(e). Within twenty days
after the date of receipt or the date of mailing of the interim order, whichever occurs
first, either party may demand a hearing before a hearing officer. If no hearing is
requested, the order shall become final.

             (3)    Any lawyer serving as a hearing officer employed by, or under
contract with, a judicial district or appointed by the court shall not practice family law
before a conference officer, hearing officer, [or] permanent or standing master, or
judge [employed by] of the same judicial district.

Note: Conference officers preside at office conferences under Rule 1910.11. Hearing officers
preside at hearings under Rule 1910.12. The appointment of masters to hear actions in divorce
or for annulment of marriage is authorized by Rule 1920.51.

                                            ***

Rule 1915.4-2. Partial Custody. Office Conference. Hearing. Record.
Exceptions. Order.
                                            ***

       (b)    Hearing.

              (1)    The hearing shall be conducted by a hearing officer who must be a
lawyer, and a record shall be made of the testimony. A hearing officer who is a lawyer
employed by, or under contract with, a judicial district or appointed by the court
shall not practice family law before a conference officer, hearing officer, [or] permanent
or standing master, or judge [employed by] of the same judicial district.

                                            ***

Rule 1915.4-3. Non-Record Proceedings. Trials.

       (a)    Non-Record Proceedings. In those jurisdictions that utilize an initial non-
record proceeding such as a conciliation conference or office conference, if no
agreement is reached at the conclusion of the proceeding, the conference officer or
conciliator shall promptly notify the court that the matter should be listed for trial. Any
lawyer employed by, or under contract with, a judicial district or appointed by the
court to serve as a conciliator or mediator or to preside over a non-record
proceeding shall not practice family law before a conference officer, hearing
officer, permanent or standing master, or judge of the same judicial district.

      (b)   Trial. The trial before the court shall be de novo. The court shall hear the
case and render a decision within the time periods set forth in Rule 1915.4.

                                            ***

Rule 1920.51. Hearing by the Court. Appointment of Master. Notice of Hearing.

       (a)    (1)    The court may hear the testimony or, upon its own motion or the
motion of either party, may appoint a master with respect to all or any of the matters
specified in subdivision (a)(2)(i) to consider same and issue a report and
recommendation. The order of appointment shall specify the matters which are referred
to the master.

               (2)   (i)    The court may appoint a master in an action of divorce under
Section 3301(a), (b) and (d)(1)(ii) of the Divorce Code, an action for annulment, and the
claims for alimony, alimony pendente lite, equitable distribution of marital property, child
support, partial custody or visitation, or counsel fees, costs and expenses, or any aspect
thereof.

                    (ii)    If there are no claims other than divorce, no master may be
appointed to determine grounds for divorce if either party has asserted grounds for
divorce pursuant to § 3301(c) or § 3301(d)(1)(i) of the Divorce Code. A master may be
appointed to hear ancillary economic claims in a divorce action pursuant to § 3301(c) or

                                             2
§ 3301(d) of the Divorce Code. The master may be appointed to hear ancillary
economic claims prior to the entry of a divorce decree if grounds for divorce have been
established.

                   (iii)   No master may be appointed in a claim for legal, physical or
shared custody or paternity.

Note: Section 3321 of the Divorce Code, 23 Pa.C.S.[A.] § 3321, prohibits the appointment of a
master as to the claims of custody and paternity.

               (3)    The motion for the appointment of a master and the order shall be
substantially in the form prescribed by Rule 1920.74.

               (4)     A permanent or standing master employed by, or under contract
with, a judicial district or appointed by the court shall not practice family law before a
conference officer, hearing officer, [or] permanent or standing master, or judge
[employed by] of the same judicial district.

Note: Hearing conference officers preside at office conferences under Rule 1910.11. Hearing
officers preside at hearings under Rule 1910.12. The appointment of masters to hear actions in
divorce or for annulment of marriage is authorized by Rule 1920.51.

                                             ***

Rule 1930.4. Service of Original Process in Domestic Relations Matters.

      (a)   Persons Who May Serve. Original process in all domestic relations
matters may be served by the sheriff or a competent adult:

              (1)    by handing a copy to the defendant; or

              (2)    by handing a copy

                     (i)    at the residence of the defendant to an adult member of the
family with whom the defendant resides; but if no adult member of the family is found,
then to an adult person in charge of such residence; or

                      (ii)  at the residence of the defendant to the clerk or manager of
the hotel, inn, apartment house, boarding house or other place of lodging at which the
defendant resides; or

                   (iii)   at any office or usual place of business of the defendant to
the defendant’s agent or to the person for the time being in charge thereof.

              (3)    or pursuant to special order of court.



                                              3
Note: See Rule 76 for the definition of ‘‘competent adult.’’ Service upon an incarcerated
person in a domestic relations action must also include notice of any hearing in such action, and
specific notice of the incarcerated individual’s right to apply to the court for a writ of habeas
corpus ad testificandum to enable him or her to participate in the hearing. The writ is available
where an incarcerated individual wishes to testify as provided by statute or rule, as well as
where the individual’s testimony is sought by another. Vanaman v. Cowgill, [363 Pa. Super.
602,] 526 A.2d 1226 (Pa. Super. 1987). See 23 Pa.C.S.[A.] § 4342(j) and Rule 1930.3. In
determining whether a writ of habeas corpus ad testificandum should be issued, a court must
weigh the factors set forth in Salemo v. Salemo, [381 Pa. Super. 632,] 554 A.2d 563 (Pa.
Super. 1989).

                                            ***

Rule 1930.8. Self-Represented Party.

       (a)    A party representing himself or herself shall enter a written appearance
which shall state an address, which need not be his or her home address, where the
party agrees that pleadings and other legal papers may be served, and a telephone
number through which the party may be contacted. The entry of appearance may
include a facsimile number as provided by Pa.R.C.P. No. 1012.

       (b)    A self-represented party is under a continuing obligation to provide current
contact information to the court, to other self-represented parties, and to attorneys of
record.

       (c)    When a party has an attorney of record, the party may assert his or her
self-representation by:

             (1)    Filing a written entry of appearance and directing the
prothonotary/court clerk to remove the name of his or her counsel of record with
contemporaneous notice to said counsel, or

              (2)    Filing an entry of appearance with the withdrawal of appearance
signed by his or her attorney of record.

        (d)     The self-represented party shall provide a copy of the entry of appearance
to all self-represented parties and attorneys of record.

      (e)   The assertion of self-representation shall not delay any stage of the
proceeding.

      (f)    The entry of appearance of a self-represented party shall be
substantially in the following form:

                                          [CAPTION]

            ENTRY OF APPEARANCE OF SELF-REPRESENTED PARTY

                                               4
                       PURSUANT TO Pa.R.C.P. No. 1930.8

I, _____________________________, Plaintiff or Defendant (circle one),
represent myself in the within action.

REMOVAL OR WITHDRAWAL OF COUNSEL OF RECORD (If Applicable)

________      Remove      __________________________, Esq., as my attorney of
record.

________    Withdraw my appearance for the filing party.

            _____________ Esq. (Print name) ID# _________________

            _____________ Signature             DATE: _______________

I understand that I am under a continuing obligation to provide current
contact information to the court, to other self-represented parties, and to
attorneys of record.

All pleadings and legal papers can be served on me at the address listed below,
which may or may not be my home address pursuant to Rule 1930.8:


___________________________
Print Name

___________________________                   _____________________
Signature                                     Telephone number


___________________________                   _____________________
Address                                       FAX


___________________________                   ____________________
City, State, Zip Code                         Date


THE PARTY FILING THIS ENTRY OF APPEARANCE MUST PROVIDE NOTICE BY
SENDING A COPY TO ALL PARTIES AND ATTORNEYS, INCLUDING THE
ATTORNEY REMOVED FROM THE CASE.

       Note: This form cannot be used when filing for support through the Department of
Public Welfare Bureau of Child Support Enforcement’s E-Services program. An entry of

                                          5
appearance form is available on the E-Services site for individuals filing through that
program.

                               Explanatory Comment—2013

        Withdrawal of appearance by counsel of record without the entry of appearance by a
self-represented party is governed by Pa.R.C.P. No. 1012. Service of original process in
domestic relations matters is governed by Pa.R.C.P. No. 1930.4. Service of legal papers other
than original process is governed by Pa.R.C.P. No. 440.




                                              6